By the Court.

1


The reasons which led the trial court to grant a new trial are not disclosed. The order should be affirmed, if it was justified upon any ground suggested by the record. It is fair to presume, from the case before us, that a new trial was allowed because, in the opinion of the trial judge, the evidence did not justify the verdict. The rule regulating the action of this court upon appeal, in such cases, has been stated in Hicks v. Stone, 13 Minn. 398, (434,) *322and reaffirmed and followed in numerous subsequent eases. The preponderance of the evidence in the case before us was not manifestly in favor of the verdict, and the order granting a new trial will be affirmed.

 Mitchell, J., being absent, took no part in this decision.